            Case 1:19-cv-05053-JMF Document 75 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
MOHAMMED SADAT, M.D.,                                              :
                                                                   :
                              Plaintiff,                           :         ORDER
                                                                   :
          -against-                                                :   19- CV-5053 (JMF) (KNF)
                                                                   :
STATE UNIVERSITY OF NEW YORK UPSTATE
MEDICAL UNIVERSITY, et al.,                                            :
                                                                   :
                              Defendants.                          :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         IT IS HEREBY ORDERED that a settlement conference shall be held in the above-

captioned action on July 28, 2020, at 10:30 a.m. The conference will be held by telephone. The

parties are directed to call (888) 557-8511 and, thereafter, enter access code 4862532.

         The parties are also directed to review and comply with the undersigned’s Procedures

Applicable to Cases Referred for Settlement, which may be found on the Court’s website. As set

forth in the procedures, the parties must provide Judge Fox: (1) a pre-conference letter; and (2) a

completed attendance form, except that these submissions shall be made via e-mail to:

laura_midwood@nysd.uscourts.gov.

         Additionally, the parties must confer to engage in good-faith settlement negotiations

prior to the date of the conference. Should the parties resolve matter prior to the conference date,

they must notify the undersigned, in writing, expeditiously.

Dated: New York, New York
       July 22, 2020                                     SO ORDERED:
